           Case 5:21-cv-00130-J Document 20 Filed 07/06/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF OKLAHOMA

KIMBERLY ANDERSON,                 )
                                   )
          Plaintiff,               )
                                   )
v.                                 )                  Case No. CIV-21-130-J
                                   )
CREDIT MANAGEMENT COMPANY, et al., )
                                   )
          Defendants.              )

                                         ORDER

       Before the Court are the Notices of Settlement between Plaintiff Kimberly Anderson and

Defendant Phoenix Financial Services, LLC [Doc. No. 17], and between Plaintiff Kimberly

Anderson and Defendant Account Resolution Services [Doc. No. 19] requesting dismissal with

prejudice of all claims against said Defendants. For good cause shown, all claims against

Defendant Phoenix Financial Services, LLC, and against Defendant Account Resolution Services

are hereby dismissed with prejudice.

       IT IS SO ORDERED this 6th day of July, 2021.
